 1

 2

 3

 4

 5

 6

 7                           IN THE UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9   TONY R. LEWIS,                                    Case No. 17-cv-01064-DAD-EPG

10                                          Plaintiff, ORDER GRANTING DEFENDANTS’
                                                       REQUEST FOR ENLARGEMENT OF
11                   v.                                TIME TO FILE RESPONSE TO THE
                                                       COURT’S ORDER REGARDING IN
12                                                     CAMERA REVIEW OF
     CDCR, et al.,                                     CONFIDENTIAL DOCUMENTS
13
                                        Defendants. (ECF No. 34)
14

15
           Before the Court is a request for extension of time (ECF No. 34) filed by Defendants
16
     Delgado, Ramirez, and Nickell (collectively, “Defendants”). Defendants seek additional time to
17
     submit document for in camera review in response to the Court’s January 16, 2019, Order.
18
     (ECF No. 31.) The Court fined good cause for and will accordingly grant the requested extension
19
     of time.
20
           IT IS ORDERED that Defendants’ request for an extension of time (ECF No. 34) is
21
     GRANTED. Defendants shall submit for in camera review any document that Defendants are
22
     withholding based on official information privilege, as discussed in this Court’s January 16, 2019,
23
     Order (ECF Nol. 31 at 3), on or before March 28, 2019.
24   IT IS SO ORDERED.
25
        Dated:     February 26, 2019                          /s/
26                                                     UNITED STATES MAGISTRATE JUDGE
27

28
